DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Christopher J. Grice (Registration No. 74,107) on March 21, 2022.
The application has been amended as follows: 
In The Claims
1. 	(Currently Amended) A method of operating a wireless device in a communication network, the method comprising:	obtaining a pre-defined rule for computing a default transmission data block size based on one or more input parameters selected from: 
a number of allocated physical resource blocks,
		an effective number of resource elements per physical resource block and/or symbol,
		a number of spatial layers,
		a modulation order, and
		a code rate; and
	receiving first signaling at least partially overriding values obtained by the pre-defined rule,
	wherein the first signaling is received as:
a broadcast in a System Information Block transmission; or 
and whether to limit the transmission data block size by partially overriding values obtained by the pre-defined rule depends on in which search space the DCI message is located.

16.	(Canceled).

23. 	(Currently Amended) A method of operating a network node in a communication network, the method comprising:	obtaining a pre-defined rule for computing a default transmission data block size based on one or more input parameters selected from: 
a number of allocated physical resource blocks,
		an effective number of resource elements per physical resource block and/or symbol,
		a number of spatial layers,
		a modulation order, and
		a code rate; and
	transmitting first signaling at least partially overriding values obtained by the pre-defined rule,
	wherein the first signaling is received as:
		a broadcast in a System Information Block transmission; or
		a flag in a downlink control information (“DCI”) message and whether to limit the transmission data block size by partially overriding values obtained by the pre-defined rule depends on in which search space the DCI message is located.

25.	(Currently Amended) A wireless device for operation in a communication network, the wireless device comprising:
	processing circuitry; and

a number of allocated physical resource blocks,
		an effective number of resource elements per physical resource block and/or symbol,
		a number of spatial layers,
		a modulation order, and
		a code rate; and
	receiving first signaling at least partially overriding values obtained by the pre-defined rule,
	wherein the first signaling is received as:
		a broadcast in a System Information Block transmission; or
		a flag in a downlink control information (“DCI”) message and whether to limit the transmission data block size by partially overriding values obtained by the pre-defined rule depends on in which search space the DCI message is located.

27.	(Currently Amended) A network node for operation in a communication network, the network node comprising:
	processing circuitry; and
	memory coupled to the processing circuitry and having instructions stored therein that are executable by the processing circuitry to cause the network node to perform operations comprising:
		obtaining a pre-defined rule for computing a default transmission data block size on one or more input parameters selected from: 
a number of allocated physical resource blocks,
		an effective number of resource elements per physical resource block and/or symbol,
		a number of spatial layers,

		a code rate; and
	transmitting first signaling at least partially overriding values obtained by the pre-defined rule,
	wherein the first signaling is received as:
		a broadcast in a System Information Block transmission; or
		a flag in a downlink control information (“DCI”) message and whether to limit the transmission data block size by partially overriding values obtained by the pre-defined rule depends on in which search space the DCI message is located.

29.	(Currently Amended) A non-transitory computer-readable medium having instructions stored therein that are executable by a processor of a wireless device, causes the wireless device to perform operations comprising:	obtaining a pre-defined rule for computing a default transmission data block size based on one or more input parameters selected from: 
a number of allocated physical resource blocks,
		an effective number of resource elements per physical resource block and/or symbol,
		a number of spatial layers,
		a modulation order, and
		a code rate; and
	receiving first signaling at least partially overriding values obtained by the pre-defined rule,
	wherein the first signaling is received as:
		a broadcast in a System Information Block transmission; or
		a flag in a downlink control information (“DCI”) message and whether to limit the transmission data block size by partially overriding values obtained by the pre-defined rule depends on in which search space the DCI message is located.


a number of allocated physical resource blocks,
		an effective number of resource elements per physical resource block and/or symbol,
		a number of spatial layers,
		a modulation order, and
		a code rate; and
	transmitting first signaling at least partially overriding values obtained by the pre-defined rule,
	wherein the first signaling is received as:
		a broadcast in a System Information Block transmission; or
		a flag in a downlink control information (“DCI”) message and whether to limit the transmission data block size by partially overriding values obtained by the pre-defined rule depends on in which search space the DCI message is located.

34.	(New) The wireless device of Claim 25, wherein the pre-defined rule for computing the transmission data block size comprises a factor given by:            
                
                    
                        N
                    
                    
                        P
                        R
                        B
                    
                
                ∙
                
                    
                        N
                    
                    
                        R
                        E
                    
                
                ∙
                v
                
                    
                        ∙
                        Q
                    
                    
                        m
                    
                
                ∙
                r
                ,
            
        where             
                
                    
                        N
                    
                    
                        P
                        R
                        B
                    
                
            
         represents the allocated number of physical resource blocks, where             
                
                    
                        N
                    
                    
                        R
                        E
                    
                
            
         represents the effective number of resource elements per physical resource block, where             
                v
            
         represents the number of spatial layers, where             
                
                    
                        Q
                    
                    
                        m
                    
                
            
         represents the modulation order, and where             
                r
            
         represents the code rate.


Allowable Subject Matter
Claims 1-7, 9-15, 17-23, 25, 27, 29-30, 32, 33, and 34 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art does not teach or a fairly suggest that wherein the first signaling to override values obtained by the pre-defined rule is received as a broadcast in a System Information Block transmission; or a flag in a downlink control information (“DCI”) message and whether to limit the transmission data block size by partially overriding values obtained by the pre-defined rule depends on in which search space the DCI message is located, as specified in independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH VU H LY whose telephone number is (571)272-3175. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 

ANH VU H. LY
Primary Examiner
Art Unit 2472



/ANH VU H LY/Primary Examiner, Art Unit 2472